DISMISS; and Opinion Filed January 3, 2017.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01267-CV

                            OLA PROPERTIES, INC., Appellant
                                         V.
                            LG ACQUISITIONS, LLC, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-13358

                            MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Schenck
                                   Opinion by Justice Evans
       On December 15, 2016, appellant filed a motion requesting the Court to dismiss the

appeal. We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David W. Evans/
                                                  DAVID EVANS
                                                  JUSTICE


161267F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

OLA PROPERTIES, INC., Appellant                    On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01267-CV         V.                      Trial Court Cause No. DC-15-13358.
                                                   Opinion delivered by Justice Evans, Justices
LG ACQUISITIONS, LLC, Appellee                     Bridges and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee LG ACQUISITIONS, LLC recover its costs of this appeal
from appellant OLA PROPERTIES, INC..


Judgment entered this 3rd day of January, 2017.




                                             –2–